Citation Nr: 0113756	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
cervical strain, currently rated as 20 percent disabling.

2.  Entitlement to an effective date prior to April 1, 1999 
for the assignment of a compensable evaluation for chronic 
cervical strain. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant and D. B.

ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

These matters came to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted a compensable rating of 10 percent for chronic 
cervical strain, and assigned an effective date of April 1, 
1999 for the increase.  In October 1999, the veteran and his 
witness appeared and testified before a hearing officer at 
the RO.  The hearing officer determined that an increased 
rating of 20 percent was warranted for the cervical spine 
disability, and the grant is reflected in a March 2000 
decision.  As a 20 percent evaluation is not the maximum 
rating available for this disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's chronic cervical spine strain is manifested 
by some upper extremity weakness, chronic pain, and 
degenerative changes, productive of no more than moderate 
limitation of cervical spine motion.

2.  On April 1, 1999, the RO received the veteran's claim of 
entitlement to an increased evaluation for chronic cervical 
spine strain.  

3.  An increase in the veteran's disability resulting from 
his chronic cervical spine strain was first demonstrated at 
the time of a VA examination in May 1999.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic cervical spine strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010-5290, 
5285, 5286, 5287, 5293 (2000).

2.  An effective date prior to April 1, 1999, for the 
assignment of a compensable rating of 10 percent for chronic 
cervical spine strain is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the cervical spine 
injury the veteran sustained during service in 1967.  
Cervical sprain was diagnosed, and the veteran's continued 
complaints of pain were noted.  

In January 1977, VA received the veteran's claim alleging 
entitlement to service connection for a cervical spine 
disability.  Pursuant to the claim, a VA examination was 
conducted in April 1977.  The examiner reported a diagnosis 
of residuals of cervical spine injury with chronic cervical 
strain reaction, and noted that the x-rays were negative.

By rating action of May 1977, service connection was 
established for chronic cervical strain reaction.  The 
disability was rated as noncompensable, effective January 28, 
1977.  Notification of the decision, which included 
information concerning the veteran's appellate rights, was 
issued in May 1977.  On April 1, 1999, VA received the 
veteran's claim alleging entitlement to an increased rating 
for his cervical spine disability.  

The veteran was afforded a VA examination in May 1999.  He 
reported complaints of ongoing neck pain and discomfort, and 
noted that the neck pain is located in the posterior area and 
that it does not radiate.  He also complained of limited 
range of neck motion and cracking secondary to his 
discomfort.  He denied having any numbness or weakness in the 
upper extremities.  The pain is worse when he turns to the 
left.  At that time, he was not on medications, except for 
the use of Tylenol.  He was not using a neck brace.  

The examiner observed that there was no atrophy or 
fasciculations in the upper extremities.  Strength was 5/5 
throughout with sensation intact and grossly to touch.  A 
decreased lordosis was revealed while the veteran was sitting 
in a forward flexed position of the neck.  Forward flexion 
was from 0 to 60 degrees, extension 0 to 5 degrees, lateral 
bending was 0 to 15 for the right and 0 to 10 for the left.  
Spurlings test was negative, but pain was produced in the 
posterior neck with this maneuver.  Radiation was not noted.  
The examiner did not find any tenderness over the musculature 
of the shoulder girdle.  The examiner reported an impression 
of shoulder strain, likely coexistent degenerative joint 
disease of the neck, and further noted that x-rays taken in 
May 1999 revealed slight degenerative changes for disks C5-6 
and C6-7.  The examiner commented that weakness, fatigue or 
incoordination was noted in the examination.  Regarding 
flare-ups, the examiner determined that the veteran may have 
decreased range of motion, but it could not be quantified 
further without examining him at the time. 

By rating action of June 1999, a compensable rating of 10 
percent was assigned.  The RO assigned an effective date of 
April 1, 1999 for the increase.  

In relation to the matters on appeal here, a hearing officer 
at the RO conducted a personal hearing in October 1999.  The 
veteran testified that he recalled receiving the notice of 
the award of service connection for his neck disability in 
1977, but did not understand the meaning of the 
noncompensable rating.  Since that time, he had problems with 
his heart and focused on that medical matter more than the 
neck disability.  After his discharge from service, the 
veteran attempted to manage his pain and discomfort by using 
alcohol and Tylenol.  He believes that he may have received 
treatment from VA on occasion in 1977.  Since 1977, he had 
not been to a VA facility for treatment.  

Regarding the neck disability, the veteran testified that the 
pain is chronic, even when he is not moving his neck.  On the 
days that he uses Tylenol, he takes eight to twelve tablets 
for that day.  Other days, he elects to suffer with the pain.  
The veteran testified that he works full-time as a sign 
painter.  Since he cannot climb the ladder to hang the signs, 
he has someone take on that task.  The veteran cannot scrub 
floors or engage in any sort of activities that require him 
to be on his hands and knees because he cannot hold his head 
up.  He mentioned that he cannot watch television or go to a 
concert where he has to look to one side more than a few 
minutes because turning his head produces pain that radiates 
down to the shoulders.  Generally, he has this particular 
problem one day a week or every two weeks, and at times he 
can go two or three months with constant pain all of the 
time.  He takes a lot of Tylenol at those times.  He also 
wrenches his head to alleviate his pain for a few minutes at 
a time, and he does experience a cracking sensation when he 
does this.  He does not use a back or neck brace.  A 
physician has not offered any conclusions regarding the cause 
of the radiating pain.  He does not experience muscle spasms.  
The veteran also testified that he experiences swelling, 
which tends to be worse in the summertime when sunlight hits 
the base of his neck.  The veteran's normal work day is eight 
hours long, and he has learned how to tolerate the pain 
rather than leave work early to rest.  Given his limitations, 
he has paid someone to perform the post hole digging tasks.  
Also, his recreational activities are limited because of the 
neck condition, and the veteran's witness noted that she has 
taken on various tasks due to the veteran's limitations.  
This includes driving.  He testified that he was not in much 
pain the day of the VA examination.  

VA orthopedic and neurological examinations were conducted in 
December 1999.  The veteran complained of chronic neck pain 
and occasional swelling.  It was noted that his condition 
limited his ability to perform his work tasks because he 
cannot hold up his neck for two minutes due to neck pain.  He 
takes Tylenol twice a day to relieve his pain.  The examiner 
noticed a neck lump which looked benign.  There was no 
tenderness to palpation.  There was 0 to 40 degrees flexion, 
0 to 20 degrees extension, and 0 to 20 lateral bilaterally.  
Lateral rotation was 35 degrees, and right rotation was 0 to 
25 degrees.  Bilateral shoulder motion was within normal 
range, but the veteran complained of neck pain, especially on 
shoulder adduction with abduction, extension and external 
rotation.  The examiner noted the May 1999 x-ray results.  
The examiner concluded that the chronic neck pain and work 
limitations were most likely related to his service.  

For the neurological examination, the veteran provided a 
description of the neck pain.  He noted that hit starts at 
the nape of the neck and shoots out to the shoulder and at 
times down to the elbows.  This mainly occurs on the left 
side and on the right at times.  For the period from 1975 to 
1991, he rated the pain as a 10 on a scale of 1 to 10 and 
noted that he took a lot of alcohol to deal with the pain.  
Since 1991, the veteran has abstained from consuming alcohol.  
At the time of the examination, the veteran noted that the 
pain is constant, bearable, but nagging even though it 
continues to rate a 10.  He takes about 200 extra strength 
Tylenol tablets per month for pain relief.  He also relieves 
his pain by slowly moving and rolling his head and arms, and 
moving the head up, or down, or sideways.  Sunlight makes the 
pain worse.  There were no similar problems in the lower 
limbs.  He denied bowel or bladder incontinence.  The 
difficulties the veteran has performing various work-related 
tasks were noted.  

The examiner commented that the veteran was awake and alert 
with normal orientation and attention span.  There was no 
obvious evidence of aphasia.  The cranial nerve examination 
was unremarkable.  Neck range of movement to the extreme left 
or right elicited pain in the neck that did not radiate.  
Lhermitte's sign was absent.  No clear muscle spasm was 
detected.  The examination of the upper extremity was limited 
by mild giveaway weakness, but other than the deltoids, there 
was no clear weakness detected.  The sensory examination of 
the upper limbs showed diffuse mild decrease of light touch 
and pinprick and vibration involving the entire upper 
extremities.  This was not in any particular nerve or 
dermatomal distribution.  The motor and sensory examination 
in the lower extremities was normal.  Gait and coordination 
were all normal.  

The examiner commented that the examination was limited 
somewhat by mild giveaway weakness, but other than deltoid, 
there was no clear weakness in the upper limbs.  The examiner 
pointed out that given the diffuse sensory findings that are 
quite subjective by nature and the giveaway weakness, further 
studies would have to be obtained to determine the existence 
of nerve entrapment or cervical radiculopathy.  The examiner 
opined that the main component of the veteran's complaints is 
musculoskeletal in nature and an orthopedic examination would 
be the best way to evaluate the neck problems.  

As per the examiner's instructions, electromyography (EMG) 
and nerve conduction studies were performed in February 2000.  
The examiner concluded that there is mild, chronic, median 
neuropathy at the right wrist, and no conclusive evidence of 
the problem on the left.  Also, there was no conclusive 
evidence of a C5-T1 radiculopathy on either side.  In a March 
2000 note, the VA neurological examiner referred to the 
December 1999 report, and noted that the EMG results along 
with the clinical evaluation indicates a carpal tunnel 
syndrome on the right in addition to the main component of 
the veteran's complaints which are musculoskeletal in nature 
rather than neurological.  The examiner further pointed out 
that there was no conclusive evidence of other nerve 
entrapment or C5-T1 radiculopathy on either side noted in the 
EMG or nerve conduction studies. 

In a March 2000 decision, the hearing officer determined that 
an increased rating of 20 percent was warranted for the 
cervical spine disability.  An effective date of April 1, 
1999 was assigned for this rating. 

Legal Analysis

The RO has met its duty to assist the veteran in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statement of the case issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  When the veteran 
testified before a hearing officer at the RO in October 1999, 
he and his representative were given notice of the evidence 
necessary to substantiate the claims and the duty to suggest 
evidence was met at the time of the hearing pursuant to 38 
C.F.R. § 3.103 (2000).  The transcript of this hearing is 
associated with the claims folder.  Although the veteran made 
a vague reference to VA treatment prior to his 1977 
examination ("I may have gone...a few times"), at the time of 
that examination he specifically indicated no treatment for 
any disorder other than a head laceration.  And since the 
veteran has essentially conceded that he had not been treated 
for his neck disability since 1977, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
There are no indications from the veteran or the record that 
Social Security Administration records need to be obtained.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  The appellant has not 
indicated that he receives any vocational rehabilitation.  


Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for chronic 
cervical strain, rated 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290 
(2000).  Diagnostic Code 5010 contemplates arthritis due to 
trauma, substantiated by x-ray, and provides for rating the 
disability as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 directs that arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 also provides that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In this case, Diagnostic Code 5290 which 
contemplates limitation of cervical spine motion.  A 20 
percent rating is assigned when the limitation is moderate, 
and a maximum rating of 30 percent is assigned when it is 
severe. 

With respect to rating an orthopedic disability, the Board 
notes that in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.

In this case, the limitation of cervical spine motion is not 
severe as required for a 30 percent rating under Diagnostic 
Code 5290, even when factoring in the considerations set 
forth by the Court in DeLuca.  There are clinical findings of 
record demonstrating limited motion due to pain, and some 
upper extremity weakness.  Even though the pain contributes 
to limiting motion, the ranges of motion noted in the VA 
examination reports indicate no more than moderate 
limitation.  Furthermore, the veteran has indicated that he 
has managed to tolerate the pain and discomfort during his 
work hours.  He takes Tylenol to alleviate his pain, and has 
not used a neck brace since the initial injury in service.  
Furthermore, he has sought no medical treatment and objective 
findings, such as those seen on X-ray study, are minimal.  
Therefore, overall, the disability picture presented is not 
comparable to severe limitation of cervical spine motion, and 
there is not a question as to which rating should apply.  
38 C.F.R. § 4.7 (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5010-5290, do not provide a basis to assign an evaluation 
higher than the 20 percent rating currently in effect.

Given the nature of the veteran's inservice injury, it is 
reasonable to find that Diagnostic Code 5285 is not 
applicable in this instance since it contemplates residuals 
of vertebra fracture.  Also, the disability has not resulted 
in the veteran's becoming bedridden, or requiring long leg 
braces or neck brace, which are factors considered when 
assigning ratings under Diagnostic Code 5285.  Furthermore, 
as the VA examiner concluded that the disability is more 
musculoskeletal in nature than neurological, the criteria 
available under Diagnostic Code 5293 which contemplates 
intervertebral disc syndrome are not for application.  

As noted throughout the record, there is limited motion 
associated with this disability, therefore the cervical spine 
is not ankylosed.  Furthermore, such limitation is not 
comparable to ankylosis for the same reasons discussed above 
regarding moderate versus severe limitation of motion.  
Therefore, Diagnostic Code 5286 which contemplates complete 
ankylosis of the spine, and Diagnostic Code 5287 which 
contemplates ankylosis of the cervical spine, are not for 
application. 


Earlier Effective Date

Except as otherwise provided, increased awards will be 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  The effective date of 
an award of increased compensation shall be the earliest date 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise the date the claim was received.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400 (2000). 

In this case, VA received the veteran's increased rating 
claim on April 1, 1999.  Prior to that date, the only 
evidence and statements of record regarding the claim 
consisted of the service medical records, the 1977 VA 
examination report and the veteran's contentions regarding 
his claim.  All of this evidence was related to the initial 
claim and grant of service connection for the cervical spine 
disability.  Any indications of an increase in disability, 
including medical reports and statements from the veteran, 
were not made part of the record until the veteran initiated 
his claim for an increased rating in 1999.  The veteran has 
reported that since 1977, he has not sought medical treatment 
from a VA or non-VA provider, because he had focused on a 
heart problem.  Therefore, there is no medical evidence that 
would demonstrate an increase in the disability prior to the 
receipt of the claim on April 1, 1999.  Furthermore, although 
the veteran has noted the chronic nature of his neck 
disability, there are no statements of record dated prior to 
April 1, 1999 that could be construed as a formal or informal 
claim for an increased rating.  Given this, an increase was 
certainly demonstrated at the time of the examinations, and 
the matter was brought to VA's attention when the claim was 
received on April 1, 1999.  Therefore, the April 1, 1999 
effective date for the increase is correct, as it is clear 
that the increase was not ascertainable prior to that date.  
The appeal is denied.


ORDER

Entitlement to an evaluation greater than 20 percent for the 
veteran's chronic cervical spine strain, is denied.  

Entitlement to an effective date earlier than April 1, 1999, 
for the assignment of a compensable rating for chronic 
cervical spine strain is denied. 




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

